Citation Nr: 0104199	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  96-38 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for sarcoidosis effective January 14, 1996.

2.  Entitlement to a disability evaluation in excess of 60 
percent for sarcoidosis effective October 26, 1998.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The veteran, who had active service from 
January 1983 to January 1996, appealed that decision.

This claim was remanded twice, in August 1999 and in March 
2000.  The requested development has since been completed, 
and the claims have since been returned to the Board.  An 
August 2000 rating decision granted a 60 percent evaluation 
for sarcoidosis, effective October 26, 1998.  However, as 
this is not the highest evaluation available under the 
schedular criteria, it is still a viable issue for appellate 
consideration by the Board.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).


FINDINGS OF FACT

1.  The veteran's sarcoidosis is manifested by dyspnea on 
exertion, fibrotic changes, ongoing therapy and ventilatory 
deficit.

2.  The veteran's sarcoidosis is not manifested by weight 
loss, cardiac involvement, or marked impairment of health.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent evaluation for sarcoidosis 
effective January 14, 1996 have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321(b), 4.1-4.31, 4.97, 
Diagnostic Code 6802 (1996); Diagnostic Code 6846 (2000).

2.  The criteria for an evaluation in excess of 60 percent 
for sarcoidosis have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321(b), 4.1-4.31, 4.97, Diagnostic Code 
6802 (1996); Diagnostic Code 6846 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the severity of her service-
connected sarcoidosis is greater than reflected by the 
assigned evaluations, a 30 percent evaluation effective 
January 14, 1996, and a 60 percent evaluation effective 
October 26, 1998.  In such cases, the VA has a duty to assist 
the veteran in developing facts which are pertinent to those 
claims.  See generally Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

In the present case, the Board finds that all relevant facts 
have been properly developed, and that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained by the RO.  That evidence 
includes the veteran's service medical records, records of 
treatment following service, reports of VA rating 
examinations, and personal statements made by the veteran in 
support of her claim.  Some of this evidence was obtained as 
a result of the prior Board remands.  The Board has not been 
made aware of any additional relevant evidence which is 
available in connection with this appeal.  No further 
assistance to the veteran regarding the development of 
evidence is required.  See Veterans Claims Assistance Act of 
2000; McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).

The April 1996 rating decision on appeal granted service 
connection for sarcoidosis, and assigned a 10 percent 
disability evaluation, effective January 14, 1996, the day 
following the veteran's release from active service.  The 
veteran challenged the initial evaluation, and an August 2000 
rating decision found that the veteran's sarcoidosis was 30 
percent disabling, effective January 14, 1996, and 60 percent 
effective October 26, 1998.

The United States Court of Appeals for Veterans Claims 
(Court) has distinguished between an appeal of a decision 
denying a claim for an increased rating from an appeal 
resulting from a veteran's dissatisfaction with an initial 
rating assigned at the time of a grant of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In the latter 
event, the Court, citing the VA's position, held that 
"staged" ratings could be assigned, in which separate 
ratings can be assigned for separate periods of time based on 
the facts found.  The assigned disability evaluations found 
in the August 2000 rating decision reflect a "staged" 
rating.

As a result of her initial claim, the veteran was provided a 
multipart VA examination in March 1996.  Her in-service 
sarcoidosis was noted, and the veteran related that she was 
receiving treatment from the Great Lakes Naval Hospital.  The 
veteran related shortness of breath to the pulmonary examiner 
while climbing stairs, but denied chest pain, fever or 
chills.  She also denied current skin lesions, although a 
history of these was related.  She also informed the examiner 
that she was taking Prednisone, 5 milligrams per day, as well 
as Ventolin, 4 puffs 3 times a day.  The nephrological VA 
examiner characterized the steroid dose as low.  Pulmonary 
function test results are contained in the pulmonary 
examination report, but were not written within the 
nomenclature of the VA rating schedule.  

A June 1997 pulmonary function test from the Great Lakes 
Naval Hospital reflected an FEV-1 was 61 percent of that 
predicted, and her FEV-1/FVC was 66 percent of that 
predicted.  A DLCO (SB) score was not contained in the test 
report.  Each score was after a bronchodilator was used.  A 
March 1998 X-ray from that facility shows pulmonary changes 
secondary to sarcoidosis, but without a significant change 
since June 1997.

The veteran was provided another pulmonary function test at 
the Great Lakes Naval Hospital on October 26, 1998.  Her FEV-
1 was 48 percent of that predicted, and her FEV-1/FVC was 81 
percent of that predicted.  Again, each score was after the 
use of a bronchodilator.  She was using Prednisone, and 
dyspnea on exertion was reported.  Other records from that 
facility show ongoing treatment for sarcoidosis.  
Correspondence dated in March and April 2000 from Jennifer 
Capezio, M.D., of the Deerpath Medical Associates of Lake 
Forest, Illinois to the veteran's physician at Great Lakes 
noted ocular changes and other effects from sarcoidosis.  

As a result of the March 2000 Board remand, the veteran was 
provided another VA pulmonary examination, in May 2000.  The 
veteran reported that her pulmonary symptoms waxed and waned 
over the years.  She reported a chronic cough, and shortness 
of breath on exertion, after about a block of walking.  
However, she also indicated that her shortness of breath had 
not changed appreciably over the past two to three years.  
The veteran denied a weight change recently.  The veteran's 
medication history was related, but because of physical 
intolerance, the medications were halted.  Prednisone was 
last used the year before.

The veteran's lymph nodes were palpable, and there was trace 
edema.  She displayed a few crepitations on the right side, 
especially over the right upper lobe.  Occasional wheezing 
was also noted, particularly before the bronchodilator for 
the pulmonary function test.  A chest X-ray showed bilateral 
hilar adenopathy and fibrotic changes in the right lung with 
tenting of the right hemidiaphragm from fibrosis.  A few 
interstial densities were noted bilaterally.  Heart sounds 
were normal.  Pulmonary function tests reflected an FEV-1 of 
62.9 percent of that predicted, and her FEV-1/FVC was 81 
percent of that predicted.  Her DLCO (SB) was 42.3 percent of 
that predicted.  Each score is after a bronchodilator was 
used.  The veteran weighed 148 pounds and was 59 inches tall.  
The veteran was employed as a case manager.  

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Prior to September 5, 1996, sarcoidosis was not assigned a 
diagnostic code in the VA schedule for rating disabilities, 
and it was thus rated by analogy, which is permitted under 
38 C.F.R. § 4.20.  The RO evaluated the veteran's sarcoidosis 
under Diagnostic Code 6802 (unspecified pneumoconiosis), 
which provided that a 30 percent evaluation is warranted for 
moderate symptoms, as shown by considerable pulmonary 
fibrosis and moderate dyspnea on slight exertion, confirmed 
by pulmonary function tests.  A 60 percent evaluation 
contemplated severe symptoms, as shown by extensive fibrosis, 
severe dyspnea on slight exertion with corresponding 
ventilatory deficit confirmed by pulmonary function tests 
with marked impairment of health.  Finally, a 100 percent 
evaluation was warranted with pronounced symptoms, as shown 
by lesions comparable to far advanced pulmonary tuberculosis 
or pulmonary function tests confirming a markedly severe 
degree of ventilatory deficit; with dyspnea at rest and other 
evidence of severe impairment of bodily vigor producing total 
incapacity.  38 C.F.R. § 4.97, Diagnostic Code 6802 (1996).

Effective September 5, 1996, sarcoidosis was assigned its own 
diagnostic code.  A 30 percent evaluation is warranted when 
there is pulmonary involvement with persistent symptoms 
requiring chronic low dose (maintenance) or intermittent 
corticosteroids.  A 60 percent evaluation is warranted when 
there is pulmonary involvement requiring systemic high dose 
(therapeutic) corticosteroids for control.  Finally, a 100 
percent evaluation is warranted when there is cor pulmonale, 
or; cardiac involvement with congestive heart failure, or; 
progressive pulmonary disease with fever, night sweats, and 
weight loss despite treatment.  38 C.F.R. § 4.97, Diagnostic 
Code 6846 (2000).

Under Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), when 
a law changes during the pendency of a claim, the law most 
favorable to the veteran is to be applied.

As an initial matter, the Board finds that the veteran's 
level of symptomatology has not changed appreciably during 
the course of this claim.  Shortness of breath was reported 
both in March 1996 and in May 2000, and while more recently 
the veteran has discontinued steroids, such seems to be as a 
result of side affects rather than a decreased need for the 
medication.  Likewise, the veteran's FEV-1 reading was 
substantially similar in June 1996 as in May 2000.  Looking 
at the above, the Board finds that a staged rating is not 
warranted.  Ultimately, the criteria that eventually led to a 
60 percent evaluation effective October 26, 1998 has been 
present to a large extent throughout this claim.  

In light of the above, the Board must find that a 60 percent 
evaluation is warranted under the former criteria effective 
January 14, 1994, the day following the veteran's retirement 
from active service.  In arriving at this conclusion, the 
Board acknowledges that not all of the criteria for a 60 
percent evaluation have been met.  Toward that end, the 
veteran has not displayed marked impairment of health, as 
shown by significant weight loss and malnutrition, during 
this claim.  Nonetheless, her disability picture more nearly 
approximates the criteria for a 60 percent evaluation.  
Resolving reasonable doubt in her favor, the Board finds that 
a 60 percent evaluation is warranted.  38 C.F.R. § 3.102 
(2000).  

However, the Board must also find that the preponderance of 
the evidence is against an evaluation in excess of 60 
percent.  In this regard, there is no evidence at any time 
during the course of this claim that the veteran has had 
dyspnea at rest and other evidence of severe impairment of 
bodily vigor producing total incapacity, the criteria under 
the former schedule.  The veteran is employed, and she has 
not shown severe impairment of vigor.  Likewise, there is no 
evidence of cardiac involvement to date, nor evidence of 
fever or night sweats, which would allow for a 100 percent 
evaluation under the revised criteria.  Based upon the above, 
the Board must find that the preponderance of the evidence is 
against an evaluation in excess of 60 percent.

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2000).  
In this regard, the Board finds that there has been no 
assertion or showing by the veteran that her sarcoidosis has 
resulted in marked interference with her employment or 
necessitated frequent periods of hospitalization.  The 
veteran is currently employed, and the evidence reflects that 
the sarcoidosis is treated on an outpatient basis.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

Subject to the laws governing monetary payments, a 60 percent 
evaluation is granted for sarcoidosis effective January 14, 
1996.

Entitlement to a rating in excess of 60 percent is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 

